DETAILED ACTION
This Final Office Action is in response to the application filed on 04/22/2015 and the Amendment & Remark filed on 02/16/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, 5-10 and 12-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
a.    receiving, via one or more web servers, plan data of the selected retirement plan;
b.    temporarily storing, via a batch processor, the plan data in middleware memory:
c.    electronically transmitting, via the batch processor, the plan data of the selected retirement plan to one or more database servers: 
d. storing the plan data of the selected retirement plan in a database of the one or more database servers:
e. maintaining other plan data of other retirement plans in the database of the one or more database servers:
f. responsive to receiving a request from a user via the one or more web servers, automatically selecting, in real-time via the batch processor, a comparison group from the other retirement plans stored in the database based on characteristics of the plan data of that is most similar to the selected retirement plan based on the plan data; 
g. automatically generating, in real-time via the batch, a scope-of-services comparison for first service categories between a scope of services that is provided by the advisor of the selected retirement plan and scopes of services provided by advisors of the comparison group, wherein automatically generating the scope-of-services comparison includes: quantifying each service of the first service categories of the scope of services by based on assigned levels of difficulty of services provided by the advisor within each of the first service categories:
h. automatically determining, in real-time via the batch processor, a first value component for services provided by the advisor to a plan sponsor of the selected retirement plan, the first value component comprising percentile scores, relative to respective industry averages, for second service categories as provided by the advisor,  each of the second service categories comprising one or more services, each of the services of the second service categories being quantified based on whether the service is a best practice for the plan sponsor of the selected retirement plan,
i. automatically determining, in real-time via the batch processor, a second value component of services provided by the advisor based on projected account balances for an average account balance of an average participant in the selected retirement plan;
j.    generating, in real-time via the batch processor, an advisor-value comparison of advisor-value delivered by the advisor of the selected retirement plan relative to industry averages, the advisor-value delivered by the advisor being Quantified by the first value component and the second value component:
k. automatically generating, in real-time via the batch processor, a fee comparison between a fee component of the advisor of the selected retirement plan and a fee component of advisors’ fees of the comparison group, the fee component of the advisor comprising a base fee that is determined based on power series regression and market-based adjustments; 
L creating, in real-time via the batch processor, a user-customizable, electronically displayable report that presents a visual summary of the scope-of-services comparison, the advisor-value comparison, and the fee comparison for the advisor of the plan sponsor of the selected retirement plan; and 
m. electronically delivering, in real-time via the batch processor, the report to a user interface to provide proof of meeting fiduciary objectives for the selected retirement plan.
wherein the second value component is quantified by calculating, for an average participant in the selected retirement plan, current projected retirement balances for the selected retirement plan, projected retirement balances for an applicable NAICS industry associated with the selected retirement plan, prior projected retirement balances for the selected retirement plan, and total projected balances at retirement for all participants in the selected retirement plan based on
i.    an approximation of approximating the average wage of a workforce according to the NAICS wage data for an industry associated with the selected retirement plan,
ii.    the average account balance of all participants in the selected retirement plan,
iii.    the average deferral percent of all participants in the selected retirement plan or an average deferral percent for the NAICS industry,
iv.   an average employer contribution for the selected retirement plan, and
v.    the industry rate of return adjusted for more or less assets in automatically diversified options
wherein, prior to automatically selecting the comparison group of retirement plans, automatically predetermining, via the batch processor, a customized plurality of potential comparison groups based on the other data of the other retirement plans, each of the potential comparison groups being defined by at least one of plan assets, plan type, diversity of advisors, and diversity of recordkeepers.
wherein the comparison group is defined by and selected based on the at least one of plan assets, plan type, diversity of advisors, and diversity of recordkeepers.
wherein the first service categories comprise at least one of investment services, vendor management services, plan management services, and participant services, each of the first service categories comprising one or more services.
wherein the second service categories comprise at least one of investment services, vendor management services, and plan management services.
wherein each service of the first service categories is quantified such that there is a 100% statistical confidence in each of the first service categories for the selected retirement plan and a 95% statistical confidence in each of the first service categories for the comparison group.
wherein each of the second service categories is quantified such that there is a 100% statistical confidence in each of the second service categories for the selected retirement plan and a 95% statistical confidence in each of the second service categories for the comparison group.
wherein the step of interpolating between weighted scores for the most and least difficult services of the first service categories includes interpolating to achieve a 100% statistical confidence in the scope of services for each of the first service categories of the selected retirement plan and a 95% statistical confidence in the scope of services for each of the first service categories in the predetermined one of the comparison groups.
wherein the projected account balances utilized to automatically determine the second value component are based on a NAICS code of the selected retirement plan.
wherein the projected account balances of the average account balance of the average participant in the selected retirement plan are based on current, prior, and NAICS industry data to Social Security Normal Retirement Age, wherein the projected account balances include one or more of an average wage of participants in the NAICS code for the selected retirement plan, an average account balance of participants in the selected retirement plan, an average deferral percentage of all participants in the selected retirement plan, an employer contribution for each participant in the selected retirement plan, an industry rate of return adjusted according to a number of assets in automatically diversified options as well as for a participation rate associated with the selected retirement plan.
wherein the market-based adjustments that are utilized to determine the base fee correspond with one or more of unique fiduciary services, meetings, and extra hours provided by the advisor for the selected retirement plan at market rates for such services.
wherein the step of quantifying each of the first service categories includes
a.    allocating a first constant sum of units across the services of each of the first service categories,
b.    applying a first weight factor to a most difficult service and a second weight factor to a least difficult service, and
c.    interpolating between the weighted most difficult and the weighted least difficult services.
wherein the step of automatically determining the first value component comprises calculating the percentile scores, relative to the respective industry averages by
a.    allocating a second constant sum of units across the services of each of the second service categories according to an assessment of whether each of the services is a best practice for the plan sponsor of the selected retirement plan, and
b.    comparing a quantity of the second constant sum of units of at least one of the second service categories to the quantity of the second constant sum of units of the same services of the comparison group.
wherein the step of calculating the percentile scores for the first value component includes calculating the percentile scores to achieve a 100% statistical confidence in the first value component of the selected retirement plan for each of the second service categories and a 95% statistical confidence in the first value component of the comparison group.
wherein to create, in real-time, the user-customizable electronically displayable report, the batch processor is configured to convert the scope of services comparison, the advisor-value comparison, and the fee comparison from XML format to PDF format.
wherein to create, in real-time, the user-customizable electronically displayable report, the batch processor is configured to convert the scope of services comparison, the advisor-value comparison, and the fee comparison from XML format to HTML format for viewing in a web browser.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers analyzing retirement plan related information via calculation to evaluate a retirement plan advisor but for the recitation of generic computer components. That is, other than reciting “via one or more web servers”, “storing … in middleware memory”, “storing … in database”, “electronically”, “automatically” and “via batch processor”, nothing in the claim elements that precludes the steps from that of a commercial interaction of evaluating service provider performance. For example, but for the “via one or more web servers” language, “receiving, via one or more web servers, plan data of the selected retirement plan” in the context of the claimed invention encompasses one or more person manually receiving plan data and request;
but for the “via a batch processor” and “in middleware memory” language, “temporarily storing, via a batch processor, the plan data in middleware memory” in the context of the claimed invention encompasses one or more person manually storing the plan data temporarily;
but for the “electronically”, “via the batch processor” and “to one or more database server language, “electronically transmitting, via the batch processor, the plan data of the selected retirement plan to one or more database servers” in the context of the claimed invention encompasses one or more person manually sending the plan to data storage;

but for the “database server” language, “maintaining other plan data of other retirement plans in the database of the one or more database servers” in the context of the claimed invention encompasses one or more person manually maintaining or storing other plan data;
but for the “automatically” and “via the batch processor language, “responsive to receiving a request from a user via the one or more web servers, automatically selecting, in real-time via the batch processor, a comparison group from the other retirement plans stored in the database based on characteristics of the plan data of that is most similar to the selected retirement plan based on the plan data” in the context of the claimed invention encompasses one or more person manually selecting a comparison group based on characteristics of plan data most similar to the selected retirement plan;
but for the “automatically” and “via the batch processor language, “automatically generating, in real-time via the batch, a scope-of-services comparison for first service categories between a scope of services that is provided by the advisor of the selected retirement plan and scopes of services provided by advisors of the comparison group, wherein automatically generating the scope-of-services comparison includes: quantifying each service of the first service categories of the scope of services by based on assigned levels of difficulty of services provided by the advisor within each of the first service categories” in the context of the claimed invention encompasses one or more 
but for the “automatically” and “via the batch processor” language, “automatically determining, in real-time via the batch processor, a first value component for services provided by the advisor to a plan sponsor of the selected retirement plan, the first value component comprising percentile scores, relative to respective industry averages, for second service categories as provided by the advisor,  each of the second service categories comprising one or more services, each of the services of the second service categories being quantified based on whether the service is a best practice for the plan sponsor of the selected retirement plan” in the context of the claimed invention encompasses one or more person manually determining the first value component;
but for the “automatically” and “via the batch processor” language, “automatically determining, in real-time via the batch processor, a second value component of services provided by the advisor based on projected account balances for an average account balance of an average participant in the selected retirement plan” in the context of the claimed invention encompasses one or more person manually determining second value component;
but for the “via the batch processor” language, “generating, in real-time via the batch processor, an advisor-value comparison of advisor-value delivered by the advisor of the selected retirement plan relative to industry averages, the advisor-value delivered by the advisor being Quantified by the first value component and the second value component” in the context of the claimed invention encompasses one or more person manually generating an advisor-value comparison;

but for the “via the batch processor” and “electronically displayable” language, “creating, in real-time via the batch processor, a user-customizable, electronically displayable report that presents a visual summary of the scope-of-services comparison, the advisor-value comparison, and the fee comparison for the advisor of the plan sponsor of the selected retirement plan” in the context of the claimed invention encompasses one or more person manually creating a user customizable report presenting visual summary of the comparisons;
but for the “via the batch processor” and “to a user interface” language, “electronically delivering, in real-time via the batch processor, the report to a user interface to provide proof of meeting fiduciary objectives for the selected retirement plan” in the context of the claimed invention encompasses one or more person manually delivering the report to a user to provide proof of meeting fiduciary objectives;
but for the generic computing language recited in the independent claim, “calculating, for an average participant in the selected retirement plan, current projected retirement balances for the selected retirement plan, projected retirement balances for an applicable NAICS industry associated with the selected retirement plan, prior 
but for the “automatically” and “via the batch processor” language, “automatically predetermining, via the batch processor, a customized plurality of potential comparison groups based on the other data of the other retirement plans, each of the potential comparison groups being defined by at least one of plan assets, plan type, diversity of advisors, and diversity of recordkeepers.” in the context of the claimed invention encompasses one or more person manually predetermining a customized plurality of potential comparisons;
but for the generic computing language recited in the independent claim, “wherein the step of quantifying each of the first service categories includes a.    allocating a first constant sum of units across the services of each of the first service categories, b. applying a first weight factor to a most difficult service and a second weight factor to a least difficult service, and c. interpolating between the weighted most difficult and the weighted least difficult services.” in the context of the claimed invention encompasses one or more person manually performing the mathematical steps;
but for the generic computing language recited in the independent claim, “allocating a second constant sum of units across the services of each of the second service categories according to an assessment of whether each of the services is a best practice for the plan sponsor of the selected retirement plan” in the context of the 
but for the generic computing language recited in the independent claim, “comparing a quantity of the second constant sum of units of at least one of the second service categories to the quantity of the second constant sum of units of the same services of the comparison group” in the context of the claimed invention encompasses one or more person manually comparing the quantity of the second constant sum of units of the plan to the comparison group’s;
but for the generic computing language recited in the independent claim, “calculating the percentile scores to achieve a 100% statistical confidence in the first value component of the selected retirement plan for each of the second service categories and a 95% statistical confidence in the first value component of the comparison group” in the context of the claimed invention encompasses one or more person manually calculating the scores.
but for the “electronically” and “the batch processor is configured” language, “the batch processor is configured to convert the scope of services comparison, the advisor-value comparison, and the fee comparison from XML format to PDF format” in the context of the claimed invention encompasses one or more person manually using a computer to convert the comparisons from one format to another.
but for the “electronically” and “the batch processor is configured” language, “the batch processor is configured to convert the scope of services comparison, the advisor-value comparison, and the fee comparison from XML format to HTML format for viewing in a web brower” in the context of the claimed invention encompasses one or more 
If a claim, under its broadest reasonable interpretation, covers commercial interaction, such as evaluating retirement plan advisor and delivering the evaluation, but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of web server to receive data; the additional element of middleware memory to temporarily store data; database server to store data; and the additional element of batch processor to perform the receiving, generating, determining, creating, format converting and delivering steps. The batch processor in the above steps is recited at a high-level of generality without any particular description (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor to evaluate retirement plan advisor amounts to no more than mere e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving data via web servers (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec), electronically delivering report (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and storing data in memory or database. (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.

No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 1, 2, 5-10 and 12-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 

	Regarding the applicant’s argument that the “but for” analysis in the 101 rejection goes beyond the broadest reasonable interpretation of the claims, the examiner respectfully disagrees. The “but for” analysis in the 101 rejection is an analysis supporting the Office’s conclusion that the claims nonmeaningfully invoked generic computing language, such as “via one or more web servers”, “storing … in middleware memory”, “storing … in database”, “electronically”, “automatically” and “via batch processor”, in applying the cited Judicial Exception of “a commercial interaction of evaluating service provider performance”. In essence, but for reciting the generically recited computing language, the claims recite a commercial interaction of evaluating service provider performance that would otherwise be performed by a human analyst. Guidance regarding the “Mere Instruction to Apply” can be found in MPEP 2106.05 (f). 
	
The applicant further argued that the claims are not a drafting effort designed to monopolize the Judicial Exception, appealing that there are other ways to “analyze retirement plan related information via calculation to evaluate a retirement plan advisor”. However, it should be noted that the absence of total preemption is not an indication of Subject Matter Eligibility. For example, the ineligible claims in Alice Corp. too do not preempt all forms of “mitigating settlement risk”. The claims of the instant application do seek preemption of a particular Judicial Exception, although no total preemption is sought.

Regarding the applicant’s argument that claims are directed to an improved technological result, the examiner respectfully disagrees. As discussed in the previous Office Action, the applicant has yet established the mere automation of evaluating retirement advisor would result in an improvement in technology or that the claims are beyond mere automation. Thus, the argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHO KWONG/Primary Examiner, Art Unit 3693